      Case 5:19-cv-00360-JM-JTR Document 53 Filed 01/25/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

CHAD E. GUESS                                                            PLAINTIFF
ADC #122028

V.                          No. 5:19-cv-00360-JM-JTR

WELLPATH, CCS, Healthcare Provider,
Tucker Unit, ADC, et al.                                            DEFENDANTS


                                      ORDER

      The Clerk is directed to amend the docket sheet to reflect Defendant Hurst’s

full name as “Thomas Hurst,” and Defendant Page’s full name as “Joe Page,” as

stated in Doc. 20.

      On May 28, 2020, the Court advised Plaintiff Chad Guess (“Guess”) of his

obligation to provide a name and service address for Defendant Jane Doe (“Doe”).

Doc. 12. He has not done so. The Court cannot order service on Doe until Guess

determines her correct identity and provides a service address. See Lee v.

Armontrout, 991 F.2d 487, 489 (8th Cir. 1993) (explaining it is the prisoner’s

responsibility to provide a valid service address for each defendant).

      On December 20, 2020, service was attempted on Defendant Joshua Farr

(“Farr”), at a sealed address provided by Defendants, but Farr could not be located
      Case 5:19-cv-00360-JM-JTR Document 53 Filed 01/25/21 Page 2 of 2




and served at that address. Doc. 44.    Guess must now provide the Court with a

service address for Farr.

       IT IS THEREFORE ORDERED that:

      1.     The Clerk is directed to amend the docket sheet to reflect Defendant

Hurst’s full name as “Thomas Hurst,” and Defendant Page’s full name as “Joe Page.”

      2.     Plaintiff Chad Guess must file a “Motion for Service” by March 25,

2021, identifying Defendant Jane Doe and providing valid service addresses for

Defendants Jane Doe and Joshua Farr. If Guess fails to timely and properly do so,

the Court will recommend dismissal of Doe and Farr. See Fed. R. Civ. Pro. 4(m).

      DATED this 25th day of January, 2021.



                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                         2
